ik\th^ Court ot 0?Ai6r J3 W/0     -                 iCI CPI/



   Appe^ued-fWM-mt Court of Appeals
    MO: 01-15-00041-Cfl
        0/-/5-0OQ£Z-CP>




AwEUp^vfe ?eTir\Q^fdpi D\sGf)£Tvou(\wyfey *tw

            Oeet) en ftooPii&ueL

           OV All red quit
           1101 FM 369 (A.
           Ii)WAfVWK ,1X76367

                        Appei wt,9R0-SE
             "Tftfilf,   Or CjQK!>TLNiTO
1WDEX OT AdTMOftnlES- .-„...- - - -        *                           - .» . -    \\
'PefrvVot^ Fo^s iDfe^CTlo^a^v I^vvbuO* ~ - - - -                           - .. - — i
STATEMENT OFTHE MATURE OT THk OftSE - -            -                             -• L
6rmTEMEMt 0=F PTOCtmSSKL VV^TCMV                           -   -   -            ---1
.5>tATE*AjejkTT 9cXafVVHO\Mit? D£A\_ ft9^0N\&NiT                                    1
GrftOLMDt} TO^ 9^CU\El^                    -   -       -               ~ ~*       *• £


    Did t-ie odupt or APP£»ue> e^po^ \n at^pm^ t^e

     tT\ED A- TIMtW fV\DT\0^'TOFv^EuA-1^(ftL0Ni OnDk£P^
     £Qljj titled''Mcrrt o*c^or-B£iocjH uiwRflArar?"                            _..2.



     Did t)e qdurt or A^o^fe ss&fcdfciM A^i&mWfo the
     TRiftL COURT, UiHEPE TT4E fecttDfef \ECT5 kTHEffiJCXS
     DOCKET ^H€£T "faAT" MOTiONi -TG^lTv\O^Ul ?\£tt* Ulft5 -
      AifSO PittiT) OM OCID0e?> -1<2jDH?                                        - - £


                                                                                -••5


Certificate of ^rukle               .                                              5
         rCuDEX         or A\Ai>taRiTiES

CfiSBLRlAf AUltfORJTy                                    T**-
t)U^T£KJ^Q^y \A S>TWTE> Rig s.vl*2d 34^1^49
fTfeX./W.- H0Uf)TD^C1srDVST3 WbilARVT.1PveJFcp) ....... 3
STftTC V. EvWS. 845S.vJ.2di 57fo»518(TEAM1Z)              ..j
Ulol£r n/, Mf^ov^EVV, H\B O.S*S2fl.SsB Cm*/).               3

St^te Statutes
-rfex. fir Aw. p. tow. bG.3&)fe)Ur) tvEzm&Vfm>\\.20\l)      z




                            *\\
"TO "TAE to^WfeVE CjOURTOT O^x^UAV AVPEAlSs OTTeMSI


%tyt\oi^ F6^^Y!x:^T\o^^y^euteL^?aF1saAKiT tt> ^uue-
68 OF THE T©CA*b TAtileb OF APPeWtfWE FPDCE'oaRe.'PoDUfe'
STv^E? TAE CodftT Tt) ft£Ar\EtO AnD TA^ERfTEP? te\/eP£>eT-\E
09lM\0tO *\t>^dED W TAeEifr'bT Cod^vT OFAVPEAVb IN CAUSE Ml
0HFfnr^ferQEZ\/,. STATE




              f>TATEKB4T OF Tv\^ KKUJE& QFTKE OPSE
   TTAV^ APPEAV LAE'o ^PtfAT ApPEiV^Tlb C£>isWiCTv.03 \T3A^E ud\TA THE TE:P»N\«o OT^
Ite V\€A ™mf£\ti Viv-M THE STATE .TRE. TRtAL COURT EEPOIfIED
T\AT THPbE ftftfc EOTvA TAEA-foftft&Av^ CASE6 AMD THAT WPBIIRtiTHAS
taO ffelTOT APPEAL, AfPElMFfTiED A ^KAOTlD^TavtetocA tx^UPMT"
 DM Octo&e.p, T2DI4, A ,l lOOTice-OE' APPeAL' ia^as ^tvep aKi.TrrF,NPf??




             ^TATTlfVIEMT OF WAfFim^ jfelDS^
   ~TT\£ TT&ST CjOUKT OF APPEAL ATTv&mEO fVPPE^MTS




            .S-reTErvvE^T gp^AP)P\u^ f^AE AfifriiME^Tc,
    A?9EWA^T tDe-o ^OT 'Ps&QOE^T ORftL A^UmE^T
               ZL   B£lMgS>._f-Qg3 ^uiejlA
T>\S} HT\E COUFT DE' APPEAL CTPE)^ \Ki KEEIPanKa^E? THE TPCvRL
CjOia&t wme,p^ the ^ecjoto 'P.eriEcre Avpevvaut Eueo h twvevv
M0T\(!3«\\-FGPx-^E.U^ TPaAEOI^ OCTG^F, ^^lATTTTEt}
" U£fT\ej \\\-Tb^-"&€J^C3dU^A^P,AUTl?
D'l'D TA£ COUPTT O*" ftPPEAV^ "E^TO^ "uN ATBRWYvt^Ei THE TRlAL.
COUftT. UiA€Pie: TAE V&JJHO feEVEcfe 1M THE GDUJPTb TJCcK£TSY£ET
1Aat * MxmofA-TO ^\TA"Dftau\ ?ioV'ia}as Ateo FilED Oea OCTOiSE^ T>
iOH?




             fiEfl^^JOB (kMIMz Bs%t1t\o^
       ""falepA^ra.Pi£ SY A IDklEP, COUIST, As TO
 CUf\\\ TTjft TAE EXEWJtbb OE TAE COURT OE CPT\MmAl_ AWER\ST¥MR
 OT ^*Xp£9tiM0&«
 Tfe^'R. A9PcE. Ak^KU bk-3 ^J^Cj £ CFj (VmhlQM ?fiiMPhJ.20/Z h




                    &miIMPS .1TX\ REVIEUO

 T>\0 Tl£ CDllftT DF APPOPUSEGROP, fa AKtowta TAe TPaALGDORT
 WHEKB Tfe l2£dDRE) A£TieCT<5 APPBIRNTT FiLED A T\WV£\Y NVDTVOta-TDR-U€^




 D\0 lAe GDQft-f £>T fVPP^L^ E«ft6ft i^ A^^TvPim\ X. TfiA^D^TO^ WAS MESTED TD TAE v\PST LgURT Of hPPEMS
   \MheK\ N\OT\CE OF APPEAUUvtfVo TiCAEW vTlED THPOUEH
     HDTOKk-FGpY-Pr.eKNCA v,0>AP^A^T.



     TTPn^T, J\WAltf\UT 0CMTEUO5 THE FiP&T COJLftT OF AWEAV.^ E*?ShO*Ep
     ifvi ITS <2mCUJfo\OK\ THAT IT CANNOT ExEVtCA^dE :TLiK\«b"DlCV\Cfti
    OViEEi APPElVA^TS AVPEAl UNIE^S A DOTAGE Of APVEAL \ST\lET>
    IN" EOmP\\AUCE IaHtA EludE 2.6 ofn/£ TEXAS mfc!=>
    Taat ^ROTVOU-TO--WVTvtoWM Vve< te Ea^ETioMAWY
   X^D\srUdfc7iAteAA£?\G FT>£)viA A'v(\AOTvGM-Fo^WiEL,^ TSMAE*
   ;T»t-Ui.2di S^»St6 LTEX*a&M»APPJW).
   AlTfiaJ&H m    Zecoizo docs wt-z*\oua djetwe'Pi Tie t&ai cca&T
  Co^tSFPiAED Ap?€\\ANTb ^crr^^'Tb^EeK)CHl^AWh^T As * tv/vatiort
 :tf£ KJfcUi TgiAL 0(1 T^le TPJAL CotltT AUtfHG? Ohi TH^T {W3TvO ThET\EtT TAfcT APPEVU\kT FU&"D A T\EPAOQ \^ GWDE^-TO FWE A
NiDTTCE -or- APPtAv- C^ee.* Tex -P. -APR P. VJ (a.),9-1 (b )(±) (A) tlb/LC b),(ti)
(1). 26. .2. (&)(£)3. e!AdTAetCirl Ccupt tfatefc o^ Appo^ts P&ouevc
To LilTiAWAiA'PVBM IVPVEWAWT^ T^ECEWV&E^ 2Zi 2.014 KiCrfiC£-OFN??Ei\\_
Utadi'D WOT Hftl/6 t)€av\ /PPiCOCOdP,AVVV TJETAULTEEuTT-Us Court is
FTAEe,£UTEO U\VTA A CFfefe. fjOAFWE JT IS EviV-QE^T T\^T ^WFU^iT UAS
Attempted TCDiiifoEMTLy FuffedE fe coNSTTTarbwAL App€a\_t\\£.^t^
A5 EiUARA^TEEO feYTAE fl^VTED STATES Cou&Ti tutId^ AvOD Trte. TR\wjl
ODULPt PHVS v/\o\ATEO A?PGiAMT^ FbaPrTE£NTA Avyve^Tj^/\oct ^VeiUT
TO 'DUE 'P^OEEe^ ^VdtEA APf\\ES TD er/VTE W VOtAE icofAATs^.
kl£teEJ MrT^^ii 4t^ Q.£>. 52>q,T3b8 (!W)
UT^E TDLlEA^TOtviE OT DUE 9PDCE«E)S IS PPOTE(TT\0^ OF T4E x
 XKiOWfodAL AEm^tTT kV&WhmV AETIG^ OF EiDWEt^il^EsOTj



                                         -3
                 CP»ETio^HPiY AiEv'iEL^ 0^ TAE&E foPOLUJOS AWtt c&SDE*-. "TUfc. TPTiftl-
CCliPT TO AOD^eb^? APPEWA^Ts MOTOKsTOtt K5e.uA TPAAL P^iQ -rt>
&RF\^T APPei\A^T^ K&TiEE CF APPEAL.Tty.U.Aw -V. 6>c\- (tei^TfWAZtfVlL




JL. ThiE -rxiAL Qoanr E'RFiEO i(\i vrs ftaliiic^THAT APP&A\f\WT EATAEb
TO TinvEWFTiE A I\ADt\oA-Fo^-WEl^'TAaAl uiAvCM ^ETaO^ 6 AWV
 Ateccteo appei iadTs K ^ t t d i^cjtiee of- appeau•,


 T\£ CoaGT OF APPEALS t KitOW^EETiy EDKiEiaD&D Tl&T APPEUa^TS
 OkIW T\mt\y Ite-T'TaDeiEnAEWF «\aot\e>^ urns aiir/EO, MOTiOAi-roPi
 &EMCU UiAfiAPUWT, E7/ro  TH6 T&.tf\V_ CoaC2T£.
 #£m#D MQ Thie OP/a/ZSiM OTTtlECoUirr OT~ /fPPERVS APPeAvmvT Tftt) Fvie_
 ATrnElV MDTk)tO> P12O-SE TTD LA^TAmftlA 9\£jA..(^E.e/. fj^^scaamv
 Cfoimi^&L. Docket e>H€eT etsiT^y bated om 10-8- H ArmciHED AfOD
 t&W LdAiTTEMk hADT\0^'5 l)ATE"£5TA(V\V"Fl\eD OCTOEEP7T, 20/4 ,4/5^
 krrAa-tw)
  T4"iS COdKT SADL.UD GaKflNT APPEA\A\v\Tb 'PeTTo^ FDPS
^D^CJ^ETiOKiAPnV 'PSEX/Ieu^ OKI TUE^E a.^Od^'O^ RWft OPOEP-, TVS
 Case 'ftevmKi'DeT) "&ec^ to tAe Ed\v\\t of AWe\\A        klAEPSFO^E 'pRE\v\lsEtb COMslOE?EQ*AWEVmT ^PAVSTtfe
4aODPAe\E COd^T TO CD^SOEP>THE EiP>OU^\7o EcR ?£\/\EuA MSED
AEPot llsii TO £iPAUT TA\S FETraOi FOP Tfec^ETiDc^Afty 'fe\J\El>j ftKSD
It) ORDEP, A FU\\ AViO CfJfYYP'iETE HeAP^E? Owl TIE hN^\T^ i^lTd £#te.


                                          "Re^PECTFaWV SuBTVfTTED;

                                     OBW X 7?CJD8\CtUEZ.r


                                     All kw auir
                                     Z\0\ Frvv 56^ Ni.
                                    XOUIA .PARK Tx.3 fo ^>67

                                    ApPeUtoTT PPO-SE.




       T UERGgjy EEPT'\F/TiHAT OM TtUSjdL-D«V OF ?Q*5,. ,
 £0!S"« A TRdE ANO COftPEEX C0PV OF THE TORE eokug? &PAeF i^fe
 "ESulflftEoAWftKPEO VIA US. MAW TO TttE STATE ^WteeaiT^iv^a Attdrk^/
  AT" P-Q- &0XJ23Q£, AdSTttsi -TRP6 757/A HOi\L L/sA CMtMititi* AMV
 Ol^E LPEi\fo\E CDPV HASfeEEM TOA^AftT3EO V(A dS. WVAvV To t/£:
 C\EP>H Of Thie FTAST cdoat of Appeals, 301 Fannin street
 Hou^to^'TExAS 1t002-2066



                                  O&ED 30S&FA V^O^\GnOEZ.
      CHRIS DAHiLL
      DISTRICT CLLRh                            7
 HARRIS COUNTY, TtX*

 20IVOCT-7 PM12: 01          ^>^,5g^H6
 by                —r-v.           •       Hon&iM)
• CRTMINAL CUSTUMtn                      —
         SERVICE

                              1
                                                        .j.hi Trde ^DXl'crimioAL
             y^                                         TJ'^ST.RCl 030KT OF



                           hJOTJodZLD ulI-THlffftAlil /Pi FA




            Comes fstfluO f^E.v^ Rno^^E^-/i^Ty.TiOi^^3 ^.. xde.-



         ..S>gTjI.»C»i£%... wT-\A ...^Gw-CACSSC— -                 -   -


                                   -, A'TAOglT/



         Ri.&HX __D*. W>^6i-JU»50ES. .Trie. JSt&£& iJESEJi&s.flffiWB. S?BE&L&i££SL.-




        . CC^TE^QeBe ..BE^ORe ^£, COUST


                                  TT- CdJmWL££Ld£ZCL

                                                    x                       r
          ^ H• G& (A) C2-) "T&Gh^jO.v A^"D C'Tri€HTi, COLWoeL ifu.EF'EC *M/E
   .tiMRTFDRDtii.'zf? "By "Tie -^rnTC           a-«s>D   Rppo.ifiJTgT)
  Coa^zi., rWfc Tieus TZ/Mc-r/orJ or /toxvufJYsrB#njai£>


  ;QF r*/!T UiVtTFP 3rftT£S -rv£ TgtM - Hiatitcj ilritm^TXXi}-xxG&>
   A>s3D THC l^FI&M^AtsjT i-S NiipT BeA'Oy r"OK Tai^t,.            A*jD..
  COURT ..fippotaJnsD -COatinSEL :p.u:.r ^)£T'e^D^t .UfcJmft 3M&ST..
 SWD CoetiCrO*/* Trig $nfi?& .+/xS £*CEK&fjk& 't?^El>>U^EHC
  /GUaoiivie/as affo^i>r^c£ of .sap$>8££>SMfe &_aQmp:u3A -
 drATE^fe^T5 / S/bfo .Co.ssi.'F^ss.iot^ A&j^ST. lAe... jCAu&E...eeoJ6-


                           TigAUE^




TEs Tic :$cBDy&&*)TS..._^AGI.vCts>... XT ui.ilA DRftvs!)__ ipiEA-* ....     _


         _...         „                  ^^pQ^T^^LLy.&UBm'jLTyED __

                                    pzT.j^DS^y&s,...

                                     —DCS^ ffi^^i
                                     Tdct aMt., TS^RD ._
                                     . DTH.2H3
                                      Au^rWi .qjL/rfexftSt,313.2,0
                  qgD££

OiO ta»5 -r^E^A^-my Of -10 •ZOiM-rCBM£ rv.
Q£ ^SAv^-D -DeFe^^At^XS MCTO^.FDBv v^ATATD^f\^.TpitA
ami> x> EH0t>i>




 ?6 Hge£6^<


                             jGn^^IE2)-


                            .CDEIs5AEB.._^          _    ^sftB>_Iris




                                      EffiE ^ 8£SPm^>£L
            Ce2T/rfcnTF op ^•ptfiz^



 ~X, 0?5ET> ^X^EsO^T^ DO. AE^ES^ CEATFvj TACT
A TEU'g- awd g^ect copy or tae Aeove /m?
                                               j

E01lteri}fiJ& DSTBriDfiNTh MOrt..O'KS FDR. U^\xAX>RAu^ £alft
.flJii) ORDER ^AsJe £££& EDWARDS) E>y Q^ISD STATES.
^     p?5:r#Gepg£pMlD/jT^TC(Jt^-:TXjTL05E i.-<7          JZQM .___




                                 (£±Jg£^
                           _^^^A@^^n:-,T>»Q._S€



                            iTiXSdtt..Jft4SfflLS.S -   —. -

                            TQOT UhivT JS^SEH

                            JLjTTvvZAG.

                            Mufg;rs\/iUUE .,T£*&S ~TT£32G
             i- (LED
  .    CHRIS DANIEL
   DISTRICT CLEfm
HARRIS COUHTY.TEX."..

ZO^OCT-7 PHI2F07 „,^A,^ /3W4fe
3YCRIMINAL
      -.7TTnF;-:-r-?,.
           CUSfOHtr
                                            &Q2&LSL
             SERVICE


  TAe ^we err m*A«?                     | . . . \w t\e ?.£&?? xnxas^f^
      •Jb-                              |       3>'iT^ET OOU^T OF



                       MnrioM Por -Psavtoi Uk^^mrr


  To The .¥caJORBEAE..^ut3e^x^...^ftiE> Cjd^t


      Come_S>....h£&J .03ED :KOimfoyE]t.CT^Fc.^TJB^x) _Ua._.-n-v.^
      ABDv'£-5>TXJX£T) A^D;...KiiJS«v»^y?SD.-,.CAv&fc &J&H- .toATEST „._


      sjUyasaa_S*» W&qRI              -tam .jCG&ipe;xe*ix.to mte
      .T5VvS-ATF.iJiMiD,kI (W\ p_T^S^NjTLy..-L^-CjftBEfcl?iex.c.D_ J4jl_jusS&._ _
       %&d . iWiT k06Axeo atJ^ ^ gjff-ua AiuirrsidjA£i&3*£).
      TSrftS. C-brrm-el, ..OCL .SteGueerT- Tfe.-G£JUJST rx£L...l£>fejjl.E. 6..



      Clsf&rm .O-f JXmbtnf JuUMfcd 1/OU D&S /kcAKCbR&TSDj cosj-^ry^              -..
       Tt) 'Ti?-afepCB:r.m§,.XQ .TxPfbC£>UfcX..FES MAS^Xi 3.^ Fllii.
       .r^BTt&SS -bO. .T^.ffT T .mfty_.fe5iTAI>S?a9lA.-^^^y. -PiEft.. .OE «?J32>T
        "TA.& 'ToDefYV&TsjT .p«£~£*c Tt>:FAf..Coa^rr uisi'D'eB jO F
             ^EBl^Z


pertt.o^eR T^^p^cTEuwy pR^s t^-t :T\t&

tME^rOT UjAt\C€« C£**}Tv£ TD T^^pOPT
pETwOMEB -TD. T\L UEft^\vo                                                  //i/ 7VH .

CQrrlB. M    t-jD. ...as: tiJ^n-^r^jQ&jEJitDteLj-^                EST-.-..


$ag :^mca iAijagg&^cr e^D-ftnE^^fe Eo^^fcss&xxo^
...OT-.TAe.. taAtrJEiEi.^,.,     - -       - - - —- - -


 .JDSPESED. TrlBT. .T^£.DSTEA/-QS^TJ. £ES&)fcSJT_.S>£ &--b&$tei&£i.
   \^ J^£M^T£T>./l^£MlEX)J ; A^_ tG4E.jCAeR*c_caL_3QS.
  60o£t:./*>. ^C .M.O.:TiT.i/-3$l&. S^^^/Qfl^xT^©ARDLw«-e.-T34E.
  bmfiJCri u//i£^t....O'1:.The .:i&¥n&*s>:sift«3x ...-rrx>_rrAiia..
 .03Xfs5T^ 5=5^....'S^sO -TBA^-U*                         -       -- —




                                              .T^RE^oi
          CmMMI&            nr     §m!l££.




TSiAC   Pvts^D CORRECT/ Copy CT Tie- .fKCsiE A««»D TOREEOv^t


 Hf»ue •£©£*%> ^RwAKCED.^ ..at&TEX) .srmTE2> /yw.uv
'p^STflEE p^pA*D,.FfeT _C4uPa5^..3TD...-TBg ZO jjf* .fjv^TRiCT
.COURT. TJ>3Pf^CvtTA^E .^TTORbtey :Et?S... HftSRVS. ..COJ^Ty.
..Tsft^ 2D^. COiftT-t/aasB, j4amsr.-72x&sr--?2'7jQO&
        TktuLjTjds. VST   mi x>r *fl—j2qi^                        —



                                         &*Z*7Z? - -
                                    Ifeps»g!DfflU^.pse..£&....


                               TTDETT Jfc9iiS£8A          -

                              . .To.ca[...jjsN*ri„!5^SS>


                              ...ZEFrvi 2,19.                 -

                                 .Au^T-3iia£.;;xr£^.fe,.TT3.ZD
                                      Harris County Criminal District Docket Sheet

THE STATE OF TEXAS VS. RODRIGUEZ, OBED JOSEPH                                                Bond: $0

Cause No.: 140782801010-3 Court:208th                                                        Next Setting:
Offense: CAPITAL MURDER                                 Level: C Level Felony                Case Disposition: Disposed
Charging Instrument: On Appeal CCA                                                           Case Status: Appeal
                                                                                             Defendant Status:     JAIL

GENERAL ORDERS OF THE COURT



                                                 Docket Sheet Entries

          Date          Comment
        11/8/2013       Felony Complaint Filed
                        OFFENSE: CAPITAL MURDER                     C Level Felony
                        Bond Amount: $0     . .
        11/8/2013       PRELIMINARY ASSIGNEDCOURT APPEARANCE SETTING: 11/11/2013 9:00 AM

       11/10/2013       PROBABLE CAUSE FOUND

       11/11/2013       Defendant RODRIGUEZ, OBED JOSEPH appeared without counsel

       11/11/2013       Reset By Agreement OfBoth Parties, 11/13/2013 09:00AM Arraignment

       11/13/2013       Defendant RODRIGUEZ^ OBED JOSEPH appearedwithout counsel

       11/13/2013      The defendant filed a sworn pauper's oath, and JUDGECOLLINS, DENISE J.
                        ordered SCARDINO, JOSEPH PHILIP                          appointed as Appointed Defense Attorney
       11/13/2013      Reset By Agreement OfBoth Parties, 12/17/2013 09:00AM Arraignment

       12/17/2013      Defendant RODRIGUEZ, OBED JOSEPH appearedwith counsel SCARDINO, JOSEPH PHILIP.

       12/17/2013      Reset By Agreement Of Both Parties, 1/28/2014 09:00 AM Arraignment

        1/8/2014       GRAND JURY ACTION: Felony Indictment GJ COURT: 351
                       OFFENSE: CAPITAL MURDER                  C Level Felony
                       BONDAMOUNT: $0
        1/8/2014       Precept issued to serve copy of indictment

       1/28/2014       Reset ByCourt, 2/28/2014 09:00 AM Disposition

       2/28/2014       Defendant RODRIGUEZ, OBED JOSEPH appeared with counsel SCARDINO, JOSEPH PHILIP.

       2/28/2014       Reset ByAgreementOf Both Parties, 4/03/201409:00 AM Disposition

       4/3/2014        Defendant RODRIGUEZ, OBED JOSEPH appeared with counselSCARDINO, JOSEPH PHILIP.

       4/3/2014        Reset By Agreement Of Both Parties, 5/15/2014 09:00 AM Disposition

       5/15/2014       Defendant RODRIGUEZ, OBED JOSEPH appeared with counsel SCARDINO, JOSEPH PHILIP.

       5/15/2014       Reset By Agreement OfBoth Parties, 7/02/2014 09:00 AM Disposition

       6/3/2014        MOTION FILED: ST DNA RETEST NOTIFI

       7/2/2014        Defendant RODRIGUEZ, OBED JOSEPH appeared with counsel SCARDINO, JOSEPH PHILIP.

       7/2/2014        ResetBy Agreement OfBoth Parties, 8/14/2014 09:00 AM Disposition

      8/14/2014        Defendant RODRIGUEZ, OBED JOSEPH appeared with counsel SCARDINO, JOSEPH PHILIP.



                                                                                                                           Pagel of 2

                                                                                                                1/14/2015 1;29£a PM
                            Harris County Criminal District Docket Sheet
 8/14/2014    Reset By Agreement OfBoth Parties, 9/11/2014 09:00 AM Disposition

 9/11/2014    Defendant RODRIGUEZ, OBED JOSEPH appearedwith counselSCARDINO, JOSEPH PHILIP.

 9/11/2014   Reset By Agreement OfBoth Parties 9/12/2014 09:00 AM Disposition

 9/12/2014   Defendant RODRIGUEZ, OBED JOSEPH appearedwith counsel SCARDINO, JOSEPH PHILIP.

 9/12/2014   MOTION FILED: NTC INTNT DSTRY EVID

 9/12/2014   Delivery Order Issued
             Location: Texas Department of Criminal Justice
9/12/2014    Defendant RODRIGUEZ, OBED JOSEPH appeared in person with Counsel SCARDINO, PHILLIP, GRABER,
             JERALD &MORROW, ROBERT A. III. LANCE LONG appeared for the State. Court Reporter: CHERYL PIERCE
             Judge Presiding: COLLINS, DENISE Defendant waived arraignment and entered a plea of GUILTY. Defendant,
             appearing to the Court to be sane, isadmonished by the Court of the consequences of said plea. Penalty
             recommendation ofthe State is:LIFE WITHOUT PAROLE. The Court found the defendant guilty and assessed
             punishment at LIFE WITHOUT PAROLE. Defendant sentenced toLIFE WITHOUT PAROLE in the
             INSTITUTIONAL DIVISION TDCJ,         .._,                                          -----
10/8/2014    MOTION FILED: PROSE BENCH WARI


10/8/2014    MOTION FILED: PROSE W/DRAW PLEA


12/1/2014    ORDER: ATTORNEY FEE VOUCHER
             FEE AMOUNT: $11,400
12/29/2014   MOTION FILED: PROSE:EXT OF TIME

12/29/2014   MOTION FILED: PROSE.COMPEL


12/29/2014   Notice of Appeal Filed

12/30/2014   Delivery Order Issued
             Location: Texas Departmentof Criminal Justice awaiting mandate
 1/6/2015    Assigned to 1st Court of Appeals




                                                                                                        Page 2 of 2

                                                                                                        IttjfgF
                                                                                              1/14/2015 1:29:411 PM
                                        Harris County Criminal District Docket Sheet

THE STATE OF TEXAS VS. RODRIGUEZ, OBED JOSEPH                                                  Bond: $0
Cause No.: 139994601010-3 Court: 208th Transferred from Court: 176 11/27/2013                  Next Setting:
Offense: CAPITAL MURDER                                    Level: C Level Felony               Case Disposition: Disposed
Charging Instrument: On Appeal CCA                                                             Case Status: Appeal
                                                                                               Defendant Status:    JAIL


GENERAL ORDERS OF THE COURT



                                                   Docket Sheet Entries

          Date           Comment
        3/3/1933         Transfer, 12/17/2013 09:00 AM Disposition

        9/1/2013         Felony Complaint Filed
                         OFFENSE: CAPITAL MURDER                      C Level Felony
                         Bond Amount: $0                                                                  .   ...
        9/1/2013         PROBABLE CAUSE FOUND


        9/1/2013         WARRANT ISSUED
                         BOND AMOUNT: $0
        9/1/2013         PRELIMINARY ASSIGNED COURT APPEARANCE SETTING: 9/4/2013 9:00 AM

        9/4/2013         Defendant RODRIGUEZ, OBED JOSEPH did not appear.

        9/4/2013         NO ARREST


        9/4/2013        Continued 9/09/2013 09:00 AM Preliminary Assigned Court Appearance

        9/5/2013        STATUTORY WARNINGS GIVEN TO DEFENDANT


        9/5/2013        MOTION FILED: REQ APPT COUNSEL


        9/9/2013        Defendant RODRIGUEZ, OBED JOSEPH appeared without counsel

       9/9/2013         The defendant filed a sworn pauper's oath, and JUDGE BOND, STACEY WEBB
                         ordered GRABER, JERALD KAPLAN appointed as Appointed Defense Attorney
       9/9/2013         Reset By Operation Of Law, 10/23/2013 09:00 AM Arraignment

      10/10/2013        MOTION FILED: FUNDS MITIG EXPERT


      10/10/2013        MOTION FILED: FUNDS INVEST


      10/10/2013        ORDER: FUNDS MITIG EXPERT GRANTED


      10/10/2013        ORDER: FUNDS INVEST GRANTED


      10/15/2013        The defendant filed a sworn pauper's oath, and JUDGE BOND, STACEY WEBB
                         ordered MORROW, ROBERTA. Ill appointed as Appointed Defense Attorney
      10/23/2013        Defendant RODRIGUEZ, OBEDJOSEPH appeared withcounsel MORROW, ROBERTA. Ill,

      10/23/2013        Continued 3/03/1933 09:00 AM NA


      11/26/2013        GRAND JURY ACTION: Felony Indictment GJ COURT:232
                        OFFENSE: CAPITAL MURDER                      C Level Felony
                        BOND AMOUNT: $0

      11/26/2013        Precept issued to serve copy of indictment

      11/27/2013        Dase transferred to the 176th District Court. Reason: Capital Murder




                                                                                                                           Pagel of 3

                                                                                                              1/14/2015 10:41^52 AM
                              Harris County Criminal District Docket Sheet
 11/27/2013     Case transferred to the 208th District Court. Reason: Capital Murder

 12/3/2013      ORDER: DEF ACCESS TO INTRVW RM GRT

 12/17/2013     Defendant RODRIGUEZ, OBED JOSEPH appeared with counsel MORROW, ROBERT A. III.

 12/17/2013     Reset By Agreement Of Both Parties, 1/28/2014 09:00 AM Disposition

 1/28/2014     Reset By Court, 2/28/2014 09:00 AM Disposition

  2/5/2014     MOTION FILED: SEALED MO INTRPTR


  2/5/2014     ORDER: GRTD SEALED INTERPRETER


 2/28/2014     Defendant RODRIGUEZ, OBED JOSEPH appeared withcounsel MORROW, ROBERTA.

 2/28/2014     Reset By Agreement Of Both Parties, 4/03/2014 09:00AM Disposition

  4/3/2014     Reset By Agreement Of Both Parties, 5/15/2014 09:00AM Disposition

 5/15/2014     Defendant RODRIGUEZ, OBED JOSEPH appeared withcounsel MORROW, ROBERT A.

 5/15/2014     MOTION FILED: UNSEAL RECORDS


 5/15/2014     ORDER: GRTD UNSEAL RECORDS


 5/15/2014     Reset ByAgreementOf Both Parties, 7/02/201409:00 AM Disposition

 6/3/2014      MOTION FILED: ST DNA R.ETEST NOTIFI

 6/3/2014      MOTION FILED: ST DNA RETEST NOTIFI

6/13/2014      ORDER: ATTORNEY FEE VOUCHER
               FEE AMOUNT: $3,499
 7/2/2014     Defendant RODRJGUEZ, OBED JOSEPH appeared with counsel MORROW, ROBERT A.

 7/2/2014     Reset ByAgreement Of Both Parties, 8/14/2014 09:00 AM Disposition

 7/9/2014     ORDER: ATTORNEY FEE VOUCHER
              FEE AMOUNT: $1,497 .
8/14/2014     Defendant RODRIGUEZ, OBED JOSEPH appeared With counsel MORROW, ROBERTA.

8/14/2014     Reset By Agreement Of Both Parties, 9/11/2014 09:00 AM Disposition

8/25/2014     Motion filed: pro-se def dism atty


9/11/2014     Defendant RODRIGUEZ, OBED JOSEPH appeared with counsel MORROW, ROBERT A.

9/11/2014     Defendant RODRIGUEZ, OBED JOSEPH appeared in person with CounselSCARDINO, PHILLIP, GRABER,
              JERALD &MORROW, ROBERT A. III. LANCE LONG appeared for the State. Court Reporter: CHERYL PIERCE
              Judge Presiding: COLLINS, DENISE

              AT 11:06AM MATTERS WERE HEARD ON THE RECORD TO DISCUSS THE OFFER OF THE STATE
              EXPIRING AS OF 9/11/2014.
              THE DEFENDANT WASADMONISHED BY THE COURTTHAT THE STATESOFFER WILL BE OFF THE
              TABLE ATTHE ENDOF THE BUSINESS DAY TODAY.                _             _^___
9/11/2014     Reset By Agreement Of Both Parties9/12/2014 09:00AM Disposition

9/12/2014     Defendant RODRIGUEZ, OBED JOSEPH appeared with counsel MORROW, ROBERT A.

9/12/2014     MOTION FILED: NTC INTNT DSTRY EVID


9/12/2014     Delivery Order Issued
              Location: Texas Department of Criminal Justice
                                                                                                  Page 2 of 3

                                                                                        1/14/2015 10:4132 AM
                            Harris County Criminal District Docket Sheet
 9/12/2014    Defendant RODRIGUEZ, OBED JOSEPH appeared in person with Counsel SCARDINO, PHILLIP, GRABER,
              JERALD &MORROW, ROBERT A. III. LANCE LONG appeared for the State. Court Reporter: CHERYL PIERCE
              Judge Presiding: COLLINS, DENISE

              Defendantwaived arraignmentarid entered a plea of GUILTY.
              Defendant, appearing to the Court to be sane, is admonished by the Court of the consequences of said plea.
              Penalty recommendation ofthe Stateis: LIFE WITHOUT PAROLE.
              The Court found the defendant guilty and assessed punishment at LIFE WITHOUT PAROLE.
              Defendant sentenced to LIFE WITHOUT PAROLE inthe INSTITUTIONAL DIVISION TDCJ.                           ..
 10/6/2014    ORDER: ATTORNEY FEE VOUCHER
              FEE AMOUNT: $26,650
 10/6/2014    ORDER: ATTORNEY FEE VOUCHER
              FEE AMOUNT: $1,061
 10/8/2014    MOTION FILED: PROSE BENCH WARRI


 10/8/2014   MOTION FILED: PROSE W/D PLEA

10/10/2014   MOTION FILED: PAY OVER MAX


10/10/2014   ORDER: ATTORNEY FEE VOUCHER
             FEE AMOUNT: $13,400
10/10/2014   ORDER: GRTD PAY OVER MAX


10/13/2014   ORDER: ATTORNEY FEE VOUCHER
             FEE AMOUNT: $1,491
10/13/2014   ORDER: ATTORNEY FEE VOUCHER
             FEE AMOUNT: $711

10/31/2014   MOTION FILED: ADD FUNDS


10/31/2014   ORDER: ADD FUNDS GRANTED

12/29/2014   MOTION FILED: PROSE-COMPEL


12/29/2014   Notice of Appeal Filed

12/30/2014   MOTION FILED: PROSEEXT OF TIME


12/30/2014   Delivery Order Issued
             Location: Texas Department of Criminal Justice awaiting mandate
 1/6/2015    Assigned to 1st Court of Appeals




                                                                                                                Page 3 of 3

                                                                                                    1/14/2015 10:4-U52 AM
                                                          ~3
                     '-       '



                                             15           s
                                        CM
                                        G                     I
                     CO
                                        h
                    a.
                                        t.

                          o             p                 a
                                                          o
                          CO t::'
      S>. _'*«•»•         f
                                  » c:.-
                                    u
                                    ...           5   £> r
          ''lUn O S
                                                              x
                                                           P
               •CI        i-
                                             °    *
                          O
                                                  o   I
                                                           i
                                                      O
                                                  o




O    -r-
:>-s§* •••;

                                  o-
•6